                                     Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 1 of 6


                             1   Joseph E. Addiego III (CA SBN 169522)
                                 Frederick A. Haist (CA SBN 211322)
                             2   DAVIS WRIGHT TREMAINE LLP
                                 505 Montgomery Street, Suite 800
                             3   San Francisco, California 94111
                                 Telephone:    (415) 276-6500
                             4   Facsimile:    (415) 276-6599
                                 Email:        joeaddiego@dwt.com
                             5                 frederickhaist@dwt.com
                             6   Attorneys for Defendant
                                 JPMORGAN CHASE BANK, N.A.
                             7

                             8

                             9
                                                               IN THE UNITED STATES DISTRICT COURT
                            10
                                                           THE NORTHERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                                                                       OAKLAND DIVISION
                            12
                                 Veronica Gonzales,                                  Case No. 3:20-cv-05494-DAW
                            13
                                                  Plaintiff,                         REQUEST FOR JUDICIAL NOTICE IN
                            14                                                       SUPPORT OF DEFENDANT
                                        v.                                           JPMORGAN CHASE BANK, N.A.’S
                            15                                                       MOTION TO DISMISS COMPLAINT
                                 JPMorgan Chase Bank, N.A. et al.,
                            16                                                       Date:                 October 1, 2020
                                                  Defendants.                        Time:                 1:30 pm
                            17                                                       Courtroom:            TBD
                                                                                     Judge:                Kandis A. Westmore
                            18
                                                                                     Complaint Filed       June 19, 2020
                            19                                                       Removal Filed:        August 10, 2020
                            20

                            21          Defendant JPMorgan Chase Bank, N.A. respectfully submits this Request for Judicial
                            22   Notice in support of its Notice of Motion and Motion to Dismiss Under Federal Rule of Civil
                            23   Procedure 12(b)(6).
                            24          Under Federal Rule of Evidence 201, Chase respectfully request that the Court take
                            25   judicial notice of the following document, a true and correct copy of which are attached hereto as
                            26   Exhibits 1-12:
                            27

                            28
                                                                                 1
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
                                        Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 2 of 6


                                      Exhibit                                              Description
                             1
                                        1         Voluntary Petition for Bankruptcy filed on May 7, 2014 in US Bankruptcy Court,
                             2                    Northern District of California, Case No. 14-30710
                             3          2         Voluntary Petition for Bankruptcy filed on September 19, 2016 in US Bankruptcy
                                                  Court, Northern District of California, Case No. 16-31010
                             4
                                        3         Voluntary Petition for Bankruptcy filed on April 1, 2017 in US Bankruptcy Court,
                             5                    Northern District of California, Case No. 17-30359
                             6          4         Voluntary Petition for Bankruptcy under Chapter 7 filed on May 31, 2017 in US
                                                  Bankruptcy Court, Northern District of California, Case No. 17-30533
                             7
                                        5         Amended Voluntary Petition for Bankruptcy under Chapter 7 and schedules, filed on
                             8                    October 23, 2017 in US Bankruptcy Court, Northern District of California, Case No.
                                                  17-30533
                             9

                            10          6         Docket in US Bankruptcy Court, Northern District of California, Case No. 17-30533.

                            11          7         Complaint filed on May 7, 2014 in Marin County Superior Court, Case No. CIV
DAVIS WRIGHT TREMAINE LLP




                                                  1401725
                            12
                                        8         Prospectus Supplement Dated September 20, 2004 for the MASTR Seasoned
                            13                    Securitization Trust 2004-1

                            14          9         Dismissal filed on May 15, 2014 in Marin County Superior Court, Case No. CIV
                                                  1401725
                            15
                                        10        Complaint filed on July 22, 2014 in Marin County Superior Court, Case No. CIV
                            16                    1402813

                            17          11        Complaint filed on October 7, 2016 in Marin County Superior Court, Case No. CV
                                                  1603668
                            18
                                        12        Dismissal filed on February 2, 2017 in Marin County Superior Court, Case No. CV
                            19                    1603668

                            20

                            21   I.          LEGAL STANDARD FOR JUDICIAL NOTICE.
                            22               A court may take judicial notice of a fact “not subject to reasonable dispute [and] . . .
                            23   capable of accurate and ready determination by resort to sources whose accuracy cannot
                            24   reasonably be questioned.” Fed. R. Evid. 201(b); see also MGIC Indem. Corp. v. Weisman, 803
                            25   F.2d 500, 504 (9th Cir. 1986) (stating that a court “may take judicial notice of matters of public
                            26   record outside the pleadings”). Courts “may presume that public records are authentic and
                            27   trustworthy.” Gilbrook v. City of Westminster, 177 F.3d 839, 858 (9th Cir. 1999).
                            28               Such judicially noticeable public records include recorded documents relating to real
                                                                                       2
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
                                       Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 3 of 6


                             1   property. See, e.g., Velasquez v. GMAC Mortg. Corp., 605 F. Supp.2d 1049, 1057-58 (C.D. Cal.
                             2   2008); accord Eng v. Dimon, 2012 U.S. Dist. LEXIS 120694, at 3 n.4 (N.D. Cal. Aug. 24, 2012).
                             3   Such materials also include “printout[s] from a government website.” Kenery v. Wells Fargo,
                             4   N.A., 2014 U.S. Dist. LEXIS 117550, *7 (N.D. Cal. 2014) (taking judicial notice of documents
                             5   recorded with Santa Clara County Recorder’s Office and those printed from FDIC website).
                             6   They also include court records filed in another case. See United States v. Howard, 381 F.3d
                             7   873, 876 n.1 (9th Cir. 2004).
                             8   II.     JUDICIAL NOTICE IS APPROPRIATE FOR EACH EXHIBIT.
                             9
                                         Exhibits 1-12 are properly the subject of judicial notice, for the following reasons:
                            10
                                         Exhibit 1 is a Voluntary Petition for Bankruptcy filed on May 7, 2014 as Docket No. 1 in
                            11
DAVIS WRIGHT TREMAINE LLP




                                 In The Matter of Veronica A. Gonzales, US Bankruptcy Court, Northern District of California,
                            12
                                 Case No. 14-30710. It is a public court record subject to judicial notice.
                            13
                                         Exhibit 2 is a Voluntary Petition for Bankruptcy filed on September 19, 2016 as Docket
                            14
                                 No. 1 in In The Matter of Veronica A. Gonzales, US Bankruptcy Court, Northern District of
                            15
                                 California, Case No. 16-31010. It is a public court record subject to judicial notice.
                            16
                                         Exhibit 3 is a Voluntary Petition for Bankruptcy filed on April 1, 2017 as Docket No. 1
                            17
                                 in In The Matter of Veronica A. Gonzales, US Bankruptcy Court, Northern District of California,
                            18
                                 Case No. 17-30359. It is a public court record subject to judicial notice.
                            19
                                         Exhibit 4 is a Voluntary Petition for Bankruptcy under Chapter 7 filed on May 31, 2017
                            20
                                 as Docket No. 1 in In The Matter of Veronica A. Gonzales, US Bankruptcy Court, Northern
                            21
                                 District of California, Case No. 17-30533. It is a public court record subject to judicial notice.
                            22
                                         Exhibit 5 is an amended Voluntary Petition for Bankruptcy under Chapter 7 and Ms.
                            23
                                 Gonzales’s schedules, filed on October 23, 2017 as Docket No. 55 in In The Matter of Veronica
                            24
                                 A. Gonzales, US Bankruptcy Court, Northern District of California, Case No. 17-30533. It is a
                            25
                                 public court record subject to judicial notice.
                            26
                                         Exhibit 6 is a copy of the docket in In The Matter of Veronica A. Gonzales, US
                            27
                                 Bankruptcy Court, Northern District of California, Case No. 17-30533. It is a public court
                            28
                                                                                   3
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
                                     Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 4 of 6


                             1   record subject to judicial notice.
                             2          Exhibit 7 is a Complaint filed on May 7, 2014 in Veronica A. Gonzales v. Wells Fargo
                             3   Home Mortgage, Inc., Northwest Trustee Services, Inc., US Bank, N.A., as successor trustee to
                             4   Wachovia Bank N.A., as trustee for MSSTR 2004-1, all persons unknown, claiming any legal or
                             5   equitable right, title, estate, lien, or interest in the Property described in the Complaint adverse
                             6   to Plaintiff’ title, or any cloud on Plaintiff’ title thereto, and Does 1-20, inclusive, Marin County
                             7   Superior Court, Case No. CIV 1401725. It is a public court record subject to judicial notice.
                             8          Exhibit 8 is a Prospectus Supplement Dated September 20, 2004 for the MASTR
                             9   Seasoned Securitization Trust 2004-1. It is a public record found on the SEC website,
                            10   https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001305066&owner=
                            11   include&count=40. There cannot be any reasonable dispute about its contents.
DAVIS WRIGHT TREMAINE LLP




                            12          Exhibit 9 is a dismissal filed on May 15, 2014 in Veronica A. Gonzales v. Wells Fargo
                            13   Home Mortgage, Inc., Northwest Trustee Services, Inc., US Bank, N.A., as successor trustee to
                            14   Wachovia Bank N.A., as trustee for MSSTR 2004-1, all persons unknown, claiming any legal or
                            15   equitable right, title, estate, lien, or interest in the Property described in the Complaint adverse
                            16   to Plaintiff’ title, or any cloud on Plaintiff’ title thereto, and Does 1-20, inclusive, Marin County
                            17   Superior Court, Case No. CIV 1401725. It is a public court record subject to judicial notice.
                            18          Exhibit 10 is a Complaint filed on July 22, 2014 in Veronica A. Gonzales v. Wells Fargo
                            19   Home Mortgage, Inc., Northwest Trustee Services, Inc., and Does 1-20, inclusive, Marin County
                            20   Superior Court, Case No. CIV 1402813. It is a public court record subject to judicial notice.
                            21          Exhibit 11 is a Complaint filed on October 7, 2016 in Veronica A. Gonzales v. Wells
                            22   Fargo Bank, N.A., US Bank, N.A., Marin County Superior Court, Case No. CV 1603668. It is a
                            23   public court record subject to judicial notice.
                            24            Exhibit 12 is a dismissal filed on February 2, 2017 in Veronica A. Gonzales v. Wells
                            25   Fargo Bank, N.A., US Bank, N.A., Marin County Superior Court, Case No. CV 1603668. It is a
                            26   public court record subject to judicial notice.
                            27

                            28
                                                                                   4
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
                                     Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 5 of 6


                             1   DATED: August 13, 2020                    Respectfully submitted,
                                                                           DAVIS WRIGHT TREMAINE LLP
                             2
                                                                           By:
                             3                                                  Joseph E. Addiego III
                                                                                Frederick A. Haist
                             4                                             Attorneys for JPMorgan Chase Bank, N.A.
                             5

                             6

                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                       5
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
                                     Case 4:20-cv-05494-KAW Document 8 Filed 08/13/20 Page 6 of 6


                                                                    DECLARATION OF SERVICE
                             1

                             2          I am employed in the City Seattle, County of King, State of Washington, in the office of a
                             3   member of the bar of this court, at whose direction the service was made. I am over the age of
                             4   eighteen (18) years, and not a party to or interested in the within-entitled action. I am an employee
                             5   of DAVIS WRIGHT TREMAINE LLP, and my business address is 920 Fifth Avenue, Suite 3300,
                             6   Seattle, Washington 98104.
                             7          On August 13, 2020, I caused to be served copies of the following document:
                             8                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT
                                                JPMORGAN CHASE BANK, N.A.’S MOTION TO DISMISS
                             9                  COMPLAINT
                            10          I caused the above document to be served on each of the persons listed below by the
                            11   following means:
DAVIS WRIGHT TREMAINE LLP




                                          MAIL - by placing the document(s) listed above in a sealed envelope with postage
                            12             thereon fully prepaid, in the United States mail at San Francisco, California addressed
                                           as set forth below. I am readily familiar with the firm's practice of collection and
                            13             processing correspondence for mailing. Under that practice it would be deposited
                                           with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                            14             the ordinary course of business. I am aware that on motion of the party served,
                                           service is presumed invalid if postal cancellation date or postage meter date is more
                            15             than one day after date of deposit for mailing in affidavit.
                            16             OVERNIGHT COURIER – by placing the document(s) listed above in a sealed
                                            envelope with shipping prepaid, and depositing in a collection box for next day
                            17              delivery to the person(s) at the address(es) set forth below via UPS overnight mail..
                            18             BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                            document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                            19              the case who are registered CM/ECF users will be served by the CM/ECF system.
                                            Participants in the case who are not registered CM/ECF users will be served by mail
                            20              or by other means permitted by the court rules.
                            21
                                  Veronica Gonzales                                           Plaintiff In Propria Persona
                            22    36 Rustic Way
                            23    San Rafael, California 94901
                                  Tel: (415) 717-2111
                            24

                            25          I declare under penalty of perjury under the laws of the United States of America that the

                            26   above is true and correct. Executed on August 13, 2020 at Seattle, Washington.

                            27
                                                                               _________________________________________
                            28                                                               Christine Kruger
                                                                                  6
                                 REQUEST FOR JUDICIAL NOTICE

                                 4836-7442-6567v.1 0036234-000905
